Case 1:19-cv-01176-AJT-MSN Document 27 Filed 11/06/19 Page 1 of 2 PageID# 614



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


JUSTIN E. FAIRFAX,

                      Plaintiff,
               v.
                                                     Case No. 1:19-cv-01176-AJT-MSN
CBS CORPORATION and CBS
BROADCASTING INC.,

                      Defendants.


       NOTICE OF WAIVER OF ORAL ARGUMENT ON DEFENDANTS’
UNOPPOSED MOTION TO POSTPONE RULE 16 CONFERENCE UNTIL AFTER THE
     FORTHCOMING HEARING ON DEFENDANTS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE that Defendants CBS Corporation and CBS Broadcasting Inc.,

by and through their undersigned counsel, hereby waive oral argument on their Unopposed

Motion to Postpone Rule 16 Conference Until After the Forthcoming Hearing on Defendants’

Motion to Dismiss, Dkt. 26.

       PLEASE TAKE FURTHER NOTICE that Plaintiff Justin E. Fairfax does not oppose the

relief sought in the Motion.

Dated: November 6, 2019

                                                  _ /s/ Matthew E. Kelley
                                                  Matthew E. Kelley, Va. Bar No. 84045
                                                  Jay Ward Brown, Va. Bar No. 34355
                                                  Ballard Spahr LLP
                                                  1909 K Street NW, 12th Floor
                                                  Washington, DC 20006
                                                  Tel: (202) 508-1112
                                                  Fax: (202) 661-2299
                                                  kelleym@ballardspahr.com
                                                  brownjay@ballardspahr.com

                                                  Counsel for Defendants CBS Corporation
                                                  and CBS Broadcasting Inc.
Case 1:19-cv-01176-AJT-MSN Document 27 Filed 11/06/19 Page 2 of 2 PageID# 615



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 6, 2019, I caused a copy of the foregoing to be

filed electronically with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing to all interested parties.




                                                         _/s/ Matthew E. Kelley
                                                         Matthew E. Kelley, Va. Bar No. 84045
                                                         Ballard Spahr LLP
                                                         1909 K Street NW, 12th Floor
                                                         Washington, DC 20006
                                                         Tel: (202) 508-1112
                                                         Fax: (202) 661-2299
                                                         kelleym@ballardspahr.com

                                                         Counsel for Defendants CBS Corporation
                                                         and CBS Broadcasting Inc.




DMEAST #39322144 v2
